MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018 ME 30 
Docket:	      Pen-17-441	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     March	6,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               IN	RE	CHILD	OF	NICHOLAS	M.	
	
	
PER	CURIAM	

        [¶1]		Nicholas	M.	appeals	from	a	judgment	of	the	District	Court	(Newport,	

Budd,	 J.)	 terminating	 his	 parental	 rights	 to	 his	 child1	 pursuant	 to	 22	M.R.S.	

§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i),	(ii),	(iv)	(2017).		He	argues	that	there	

is	 insufficient	 evidence	 to	 support	 the	 court’s	 findings	 of	 unfitness,	 that	 the	

court	abused	its	discretion	when	it	denied	his	motion	to	continue	the	hearing	

on	the	petition	to	terminate	his	parental	rights,	and	that	the	court	abused	its	

discretion	 when	 it	 denied	 his	 attorney’s	 motion	 to	 withdraw.	 	 We	 affirm	 the	

judgment.			




    1		The	mother	consented	to	the	termination	of	her	parental	rights,	and	she	is	not	a	party	to	this	

appeal.			
2	

                                   I.		BACKGROUND	

      [¶2]		The	court	made	the	following	findings	of	fact,	and	even	though	they	

are	expressed	in	terms	of	witness	testimony,	all	are	supported	by	competent	

evidence	in	the	record:			

      	       The	final	hearing	in	this	matter	occurred	September	8,	2017	
      and	was	relatively	brief.	.	.	.		
      	
              [The	father]	himself	did	not	appear	for	the	final	hearing.		In	
      spite	of	this,	the	court	finds	by	clear	and	convincing	evidence	that	
      he	was	aware	of	the	hearing	.	.	.	.		There	was	not	so	much	as	a	phone	
      call	to	the	court	on	the	day	of	the	hearing.	.	.	.		
      	       	
              [The	permanency	caseworker]	testified	that	she	has	worked	
      for	two	years	in	her	current	capacity,	and	has	been	involved	with	
      this	 case	 for	 most	 of	 its	 history.	 	 She	 testified	 that	 [the	 father]	
      maintained	somewhat	regular	e-mail	contact	with	the	Department	
      early	 in	 the	 case.	 	 According	 to	 [her],	 among	 the	 notable	
      expressions	 made	 by	 [the	 father]	 during	 this	 time	 was	 his	
      acknowledgement	in	December	2016	that	he	believed	he	was	[the	
      child’s]	father.		During	this	time,	[the	father]	expressed	interest	in	
      participating	 in	 the	 reunification	 and	 rehabilitative	 services	 the	
      Department	 could	 offer.	 	 However,	 beginning	 in	 May	 2017,	 [the	
      father]	discontinued	his	communication	with	the	Department.			
      	
      	       [The	 permanency	 caseworker]	 testified	 that,	 to	 the	 best	 of	
      her	knowledge,	[the	father]	had	contact	on	only	one	occasion	with	
      [the	child].		That	supervised	visit	took	place	on	February	23,	2017,	
      and	was	largely	facilitated	by	the	Department,	which	scheduled	the	
      visit,	arranged	the	supervision	and	provided	[the	father]	with	bus	
      transportation	.	.	.	.		[The	permanency	caseworker]	testified	further	
      that	 [the	 father]	 made	 no	 further	 expression	 of	 interest	 in	
      participating	 in	 the	 various	 rehabilitative	 or	 other	 reunification	
      services	the	Department	could	provide	him,	other	than	to	indicate	
                                                                                             3	

       that	his	probation	restrictions	limited	his	ability	to	leave	the	state	
       of	Rhode	Island	with	any	regularity.			
       	
       	      [The	 permanency	 caseworker]	 confirmed	 that	 [the	 child]	
       entered	 Department	 custody	 on	 September	 12,	 2016	 .	 .	 .	 .	 	 [The	
       child]	 is	 doing	 well	 and	 has	 established	 a	 loving	 bond	 with	 his	
       foster	parents	and	foster	siblings.			
       	
       	      .	.	.	.		
	
       	      [The	guardian	ad	litem’s]	final	report	.	.	.	indicates	that	he	had	
       an	opportunity	to	speak	with	[the	father]	the	week	prior	to	the	final	
       hearing.		The	report	states	that	[the	father]	last	saw	[the	child]	in	
       February	and	[the	father]	is	currently	on	probation	for	a	domestic	
       violence	incident	that	occurred	just	after	that	visit.		[The	guardian	
       ad	litem]	reports	that	[the	father]	was	also	arrested	in	September	
       2016	 following	 his	 involvement	 in	 a	 domestic	 incident	 with	 his	
       then-girlfriend.	 	 [The	 guardian	 ad	 litem’s]	 report	 notes	 that	 [the	
       father]	was	substantiated	in	2010	by	[the	Department]	in	Maine	for	
       physical	abuse	towards	[the	child’s]	older	brother.				
	
(Footnotes	omitted)	(quotation	marks	omitted).		
	
                              II.		DISCUSSION	

       [¶3]	 	 The	 court	 found,	 by	 clear	 and	 convincing	 evidence,	 that	 (1)	 the	

father	is	unwilling	or	unable	to	protect	the	child	from	jeopardy,	and	that	this	

circumstance	is	unlikely	to	change	within	a	time	which	is	reasonably	calculated	

to	 meet	 the	 child’s	 needs;	 (2)	 the	 father	 is	 unwilling	 or	 unable	 to	 take	

responsibility	for	the	child	within	a	time	which	is	reasonably	calculated	to	meet	

the	 child’s	 needs;	 and	 (3)	 the	 father	 has	 failed	 to	 make	 a	 good	 faith	 effort	 to	

rehabilitate	and	reunify	with	the	child.		Contrary	to	the	father’s	contention,	each	
4	

of	 the	 court’s	 unfitness	 findings	 is	 supported	 by	 competent	 evidence	 in	 the	

record.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2)(b)(i),	 (ii),	 (iv);	 see	 also	 In	 re	 River	 B.,	

2017 ME 77,	¶	6,	159 A.3d 1222.		

         [¶4]		We	are	not	persuaded	by	the	father’s	additional	arguments	that	the	

court	abused	its	discretion	in	denying	his	motion	to	continue	and	his	attorney’s	

motion	to	withdraw.		On	the	record	before	us,	neither	the	court’s	denial	of	the	

motion	 to	 continue	 nor	 its	 denial	 of	 the	 motion	 to	 withdraw	 constitutes	 an	

abuse	of	discretion.		See	In	re	Trever	I.,	2009 ME 59,	¶	28,	973 A.2d 752;	see	also	

In	re	J.R.,	2013 ME 58,	¶	19,	69 A.3d 406.			

         The	entry	is:	

                            Judgment	affirmed.	             	
	
	     	      	      	     	    	
	
Randy	G.	Day,	Esq.,	Garland,	for	appellant	father		
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Newport	District	Court	docket	number	PC-2015-10	
FOR	CLERK	REFERENCE	ONLY